In re Lowenfield, Leslie; Applying for Supervisory Writ, Habeas Corpus and Stay of Execution; Parish of Jefferson 24th Judicial District Court Div. “D” Number 82-3478.
Denied.
DIXON, C.J., would grant the stay and writ. The clinical psychologist who spent 5 hours with defendant concluded: “Lowen-field indicated that he is currently unable to understand the death penalty.” C.Cr.P. 642 provides that mental incapacity to proceed may be raised at any time, and when it is raised, “there shall be no further steps in the prosecution ...” until the defendant is found to have the mental capacity to proceed. When the Court has “reasonable ground to doubt” defendant’s sanity (C.Cr. P. 643) it shall order a mental examination of the defendant.